UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7452



DAVID WILSON,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON, Director of the Department of
Corrections of Virginia; HELEN F. FAHEY,
Chairwoman for the Parole Board of Virginia,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-05-842-1-GBL)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              David Wilson appeals the district court’s order denying

his action, filed pursuant to 42 U.S.C. § 1983 (2000), challenging

the decisions and procedures of the Virginia Parole Board. We have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.             See Wilson v.

Johnson, No. CA-05-842-1-GBL (E.D. Va. filed Aug. 26, 2005 &

entered Aug. 29, 2005).          We reject Wilson’s contention that the

Supreme Court’s decision in Wilkinson v. Dotson, 125 S. Ct. 1242

(2005), renders the district court’s decision incorrect.               We deny

Wilson’s motion to proceed in forma pauperis as unnecessary in view

of his PLRA status.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -